EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rong Yang (Reg. No. 71,641) on May 13, 2021.

The claims have been amended as follows: 

1-9. (Cancelled)
10. (Currently Amended) An intake system of an engine, wherein the intake system comprises an intake pipe, an intake manifold and an intake manifold main pipe, wherein the intake system further comprises an electric supercharger arranged on the intake pipe and located in upstream of the intake manifold main pipe of the engine, wherein the electric supercharger comprises a base, fan blades and a motor arranged in the base as well as a boost pipe in fluid communication with the base, wherein the base is provided with an air inlet, and the boost pipe is provided with an air outlet, wherein the boost pipe is connected in series with the intake pipe and is in fluid communication with the intake pipe, wherein the motor can drive the fan blades to rotate, so that airflow flows into through the air inlet and flows out from the air outlet, and is mixed with air flowing through the intake pipe and then is inhaled into an cylinder of the engine, wherein the airflow passage in fluid communication with the intake pipe, and a second airflow passage is formed between an inner pipe wall defining the first airflow passage and the outer pipe wall of the boost pipe, wherein an inlet of the second airflow passage is in fluid communication with the base, and an outlet of the second airflow passage is the air outlet of the boost pipe and is in fluid communication with the first airflow passage. wherein the air outlet of the boost pipe is narrowed relative to the second airflow passage and forms an annular gap, wherein an inlet of the annular gap is in fluid communication with the base through the second airflow passage, an outlet of the annular gap is oriented in the same direction as the flow direction of airflow in the intake pipe, wherein the space formed by the annular gap is in fluid communication with the intake pipe, and wherein an annular guiding plate is arranged at the inlet of the annular gap and used for guiding airflow to flow towards the outlet of the annular gap, wherein the size of the annular gap is 0.3 -5 mm, or the size of the annular gap is 1/40 -1/3 of the inner diameter of the boost pipe.
11-15. (Cancelled)
16. (Currently Amended)  The intake system of an engine according to claim 10, wherein the second airflow passage is formed by a space between the outer wall of the boost pipe and the inner wall of the boost pipe.
17. (Currently Amended) The intake system of an engine according to claim 10, wherein the annular gap is formed by combining a section of annular inner wall of the second airflow airflow passage and a section of annular wall extending internally from one end of the boost pipe connected with an air filter.
18. (Cancelled) 

19. (Currently Amended) An intake system of an engine, wherein the intake system comprises an intake pipe, an intake manifold and an intake manifold main pipe, wherein the intake system further comprises an electric supercharger arranged on the intake pipe and located in upstream of the intake manifold main pipe of the engine, wherein the electric supercharger comprises a base, fan blades and a motor arranged in the base as well as a boost pipe in fluid communication with the base, wherein the base is provided with an air inlet, and the boost pipe is provided with an air outlet, wherein the boost pipe is connected in series with the intake pipe and is in fluid communication with the intake pipe, wherein the motor can drive the fan blades to rotate, so that airflow flows into through the air inlet and flows out from the air outlet, and is mixed with air flowing through the intake pipe and then is inhaled into an cylinder of the engine, wherein the center of the boost pipe is provided with a first airflow passage in fluid communication with the intake pipe, and a second airflow passage is formed between an inner pipe wall defining the first airflow passage and the outer pipe wall of the boost pipe, wherein an inlet of the second airflow passage is in fluid communication with the base, and an outlet of the second airflow passage is the air outlet of the boost pipe and is in fluid communication with the first airflow passage. wherein the air outlet of the boost pipe is narrowed relative to the second airflow passage and forms an annular gap, wherein an inlet of the annular gap is in fluid communication with the base through the second airflow passage, an outlet of the annular gap is oriented in the same direction as the flow direction of airflow in the intake pipe, wherein the space formed by the annular gap is in fluid communication with the intake pipe, and wherein an annular guiding plate is arranged at the inlet of the annular gap and used for guiding airflow to flow towards the outlet of the annular gap, wherein a heating device is internally arranged in the electric supercharger, wherein the heating device is used for heating air inhaled into the electric supercharger.
20. (Previously Presented) The intake system of an engine according to claim 19, wherein the heating device is installed in the base and is located at front of the fan of the electric supercharger, or the heating device is arranged in the base and is located at the air inlet.
21. (Currently Amended) The intake system of engine according to claim 10, wherein the intake system of engine is further provided with a turbocharger and an intercooler, wherein the turbocharger is arranged on [[an]]the intake pipe between an air filter and the intercooler of the engine, and the electric supercharger is arranged on [[an]]the intake pipe between the air filter and the turbocharger.
22. (Currently Amended) The intake system of engine according to claim 10, wherein the intake system of engine is further provided with a turbocharger and an intercooler, wherein the turbocharger is arranged on [[an]]the intake pipe between an air filter and the intercooler of the engine, and the electric supercharger is arranged on [[an]]the intake pipe between the intercooler and the intake manifold main pipe.
23. (Currently Amended) The intake system of engine according to claim 10, wherein the electric supercharger is arranged on [[an]]the intake pipe between an air filter of an engine and an intake manifold main pipe.
24. (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record teach an intake system for an internal combustion engine including an intake pipe, a boost pipe in fluid communication with an electric supercharger, wherein the base is provided with an air inlet, and the boost pipe is provided with an air outlet, wherein the boost pipe is connected in series with the intake pipe and is in fluid communication with the intake pipe, wherein the center of the boost pipe is provided with a first airflow passage in fluid communication with the intake pipe, and a second airflow passage is formed between an inner pipe wall defining the first airflow passage and the outer pipe wall of the boost pipe, wherein an inlet of the second airflow passage is in fluid communication with the supercharger, and an outlet of the second airflow passage is the air outlet of the boost pipe and is in fluid communication with the first airflow passage.  Specifically, US 4,693,085 to Sumser further teaches the air outlet of the boost pipe is narrowed relative to the second airflow passage and forms an annular gap, wherein an inlet of the annular gap is in fluid communication with the base through the second airflow passage, an outlet of the annular gap is oriented in the same direction as the flow direction of airflow in the intake pipe, wherein the space formed by the annular gap is in fluid communication with the intake pipe, and wherein an annular guiding plate is arranged at the inlet of the annular gap and used for guiding airflow to flow towards the outlet of the annular gap.
However, the prior art does not teach the size of the annular gap is 0.3 -5 mm, or the size of the annular gap is 1/40 -1/3 of the inner diameter of the boost pipe; and a heating device is internally arranged in the electric supercharger, wherein the heating device is used for heating air inhaled into the electric supercharger


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ngoc T Nguyen whose telephone number is (571)272-7176.  The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/NGOC T NGUYEN/Primary Examiner, Art Unit 3799